          Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 1 of 15




                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:19-cr-00363-BLW

          Plaintiff,                         MEMORANDUM DECISION
                                             AND ORDER
           v.

 JAVIER DEJESUS DELUNA,

          Defendant(s).



                               INTRODUCTION
      Before the Court is Defendant’s Motion to Dismiss. (Dkt. 18.) Defendant

contends that his Sixth Amendment right to a speedy trial has been violated by the

delay between his indictment on November 19, 2019, and his trial, which is set for

September 27, 2021. (Id.) For the reasons set forth below, the Court denies the

motion.

                                BACKGROUND
      On November 13, 2019, Defendant was indicted in a one count indictment

that alleged that, on or about January 23, 2019, Defendant “knowingly and

intentionally distributed a mixture and substance containing a detectable amount of

methamphetamine,” in violation of 21 U.S.C. § 841(a)(1). (Dkt. 1.) The Indictment



MEMORANDUM DECISION AND ORDER - 1
           Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 2 of 15




was filed with the Court, under seal, on November 14, 2019, and an arrest warrant

was issued. (See Dkts. 1, 2, 3, 4.) The Order sealing the indictment directed the

Clerk of the Court to unseal the Indictment “without any further Order of the Court

as soon as any named defendant in the indictment is taken into custody, or no later

than November 20, 2019, at 8:00 a.m., MST.”1 (Dkt. 3.) Despite this directive, the

Indictment remained sealed until August 5, 2021.

       At the time of the alleged distribution of methamphetamine in January 2019,

and the time the Indictment was issued on November 13, 2019, Defendant was on

probation in at least one state case. By the time the Indictment was issued,

Defendant appears to have been, for the most part, in compliance with his state

probation. He had, however, been charged with state crimes of resisting and

obstructing and failure to have insurance, both misdemeanors, about the same time

that the Indictment was issued.

       On November 18, 2019, a few days after the Indictment was issued,

Defendant was arrested for violating probation by committing the new state law

crimes of resisting and obstructing and failure to have insurance, a felony burglary



       1
         The Court notes that having a date certain for the unsealing of an indictment under these
circumstances is unusual. Generally an order sealing an indictment in a criminal case where an
arrest warrant is outstanding will simply provide that the indictment and case is to be unsealed
upon the arrest of the defendant.



MEMORANDUM DECISION AND ORDER - 2
       Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 3 of 15




charge, and the distribution of methamphetamine charge at issue in the present case

(also a felony). Defendant was detained on the pending state law charges at the

Canyon County Jail.

      A federal detainer also issued on November 18, 2019, and a copy of that

detainer was provided both to Defendant and to the Canyon County Jail. The

detainer provides the following:

      Please accept this Detainer against the above-named subject who is an
      unsentenced prisoner currently in your custody. The United States
      District Court for the District of Idaho has federal criminal
      proceedings against the named defendant based on the following
      offense(s):

      Drug Trafficking 21 USC 841

      Prior to the subject’s release from your custody, please notify this
      office at once so that we may assume custody if necessary. If the
      subject is transferred from your custody to another detention facility,
      we request that you forward our Detainer to said facility at the time of
      transfer and advise this office as soon as possible.

      The notice and speedy trial requirements of the Interstate Agreement
      on Detainers Act do NOT apply to this Detainer because the subject is
      not currently serving a sentence of imprisonment at the time the
      Detainer is lodged. IF THE SUBJECT IS SENTENCED WHILE
      THIS DETAINER IS IN EFFECT, PLEASE NOTIFY THIS OFFICE
      AT ONCE.

(Dkt. 19-1.)

      On November 20, 2019, the U.S. Attorney’s Office issued a press release

listing Defendant as one of 15 “West Side Loma Gang Members and Associates



MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 4 of 15




Indicted in Federal Court.”

      Defendant remained at the Canyon County Jail for several months, making

appearances on three different pending state court criminal cases: (1) a felony

probation violation on which Defendant was ultimately sentenced to a three-year

fixed term; (2) another felony probation violation on which Defendant was also

sentenced; (3) and the new misdemeanor offense of resisting and obstructing. On

December 2, 2019, Defendant’s probation was revoked in his state case(s).

Defendant is not parole eligible on the felony probation violation convictions until

October 2022. See https://www.idoc.idaho.gov/content/prisons/offender_search/det

ail/122330 (last accessed September 16, 2021).

      On February 12, 2020, Defendant was sentenced on the third case—the

misdemeanor resisting and obstruction charge. Following the third sentencing,

Defendant was transferred to the custody of the Idaho Department of Corrections

(IDOC). Defendant was not, however, immediately transported to an IDOC

facility, but was, instead, transported to the Gem County Jail, where he was

incarcerated for approximately one year. Unfortunately, Canyon County Jail failed

to provide a copy of the detainer to either IDOC or to the Gem County Jail as

instructed by the detainer.

      On February 17, 2021, Defendant was transferred from the Gem County Jail




MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 5 of 15




to an IDOC facility. Gem County Jail apparently had not been provided with a

copy of the detainer and thus did not provide a copy of the detainer to IDOC as

instructed in the detainer, nor did Gem County Jail contact the Government and

inform the Government of the transfer of Defendant out of the Gem County Jail

and to an IDOC facility.

      The IDOC was not provided with a copy of, or otherwise informed of, the

detainer, and a detainer was thus not placed on Defendant when he was transferred

to the IDOC facility. It was not until after a writ of habeas corpus ad

prosequendum was issued in this case on July 13, 2021, that a copy of the detainer

was provided to IDOC.

      Defendant made his initial appearance in the case on July 28, 2021. As noted

previously, Defendant’s trial is set to begin on September 27, 2021.

                                     ANALYSIS
      “The Sixth Amendment guarantees that in all criminal prosecutions the

accused shall enjoy the right to a speedy trial.” Doggett v. United States, 505 U.S.

647, 651 (1992). A speedy trial challenge is subject to the four-part inquiry set out

in Barker v. Wingo 407 U.S. 514 (1972). Under this inquiry, the Court is to

consider four factors in determining whether a defendant’s constitutional right to a

speedy trial has been violated: “(1) the length of the delay, (2) the reason for the

delay, (3) the defendant’s prior assertion of the right, and (4) the prejudice


MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 6 of 15




resulting from the delay.” United States v. Alexander, 817 F.3d 1178, 1181 (9th

Cir. 2016).

      A.      Length of Delay
      “The length of the delay is a ‘threshold’ factor, and a sufficiently lengthy

delay ‘necessitates an examination of the other three factors.’ ” Alexander, 817

F.3d at 1181. “To trigger a speedy trial inquiry, an accused must show that the

period between the indictment and trial passes a threshold point of ‘presumptively

prejudicial’ delay.” United States v. Beamon, 992 F.2d 1009, 1012 (9th Cir. 1993)

(quoting Doggett, 505 U.S. at 651-52). “If this threshold is not met, the court does

not proceed” with the other three factors. Id. On the other hand, if the threshold

showing is made, the court moves on to consider the remaining three factors. Id.

      Here, the length of the delay from the issuance of the Indictment to the

current trial date (September 27, 2021) is 22 months and 14 days. The Court has no

trouble concluding that this delay is sufficiently long to meet the presumptively

prejudicial threshold and thus trigger inquiry into the remaining three factors. See

Doggett 505 U.S. at 652 n.1 (noting that the lower courts have generally found

delay approaching one year to meet the presumptively prejudicial threshold);

Beamon, 992 F.2d at 1012-13 (17-month and 20-month delay long enough to pass

threshold test and trigger the Barker speedy trial inquiry).




MEMORANDUM DECISION AND ORDER - 6
       Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 7 of 15




      B.     Reason for the Delay

      “The second factor, the reason for delay, is ‘the focal inquiry.’” Alexander,

817 F.3d at 1182. The burden is on the Government to explain the pretrial delay.

McNeely v. Balans, 336 F.3d 822, 827 (9th Cir. 2003) (“We likewise hold that the

prosecution bears the burden of explaining pretrial delays.”). “If the government

can show that the delay was wholly justifiable because it proceeded with

reasonable diligence, the defendant’s speedy trial claim generally cannot succeed

in the absence of a showing of actual prejudice resulting from the delay.”

Alexander, 817 F3d at 1182. However, “a deliberate attempt to delay proceedings

to hamper the defense counts heavily against the government.” McNeely, 336 F.3d

at 827. “A more neutral reason such as negligence or overcrowded courts should

be weighted less heavily but nevertheless should be considered since the ultimate

responsibility for such circumstances must rest with the government rather than

with the defendant.” Barker, 407 U.S. at 531; see Alexander, 817 F.3d at 1182. (“If

the government intentionally delayed or negligently pursued the proceedings,

however, prejudice may be presumed, and its weight in the defendant's favor

depends on the reason for the delay and the length of the delay.”).

      Here, there is no indication that the Government intentionally delayed the

trial. To the contrary, as the Government explains, the delay in this case was

caused by a number of failures by different government entities, including the


MEMORANDUM DECISION AND ORDER - 7
       Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 8 of 15




Government and the Court itself.

      First, the Order sealing the Indictment directed that the Indictment and case

was to be unsealed “no later than November 20, 2019, at 8:00 a.m., MST.” Despite

this direction, the Indictment and case remained sealed until August 5, 2021.

      Second, the Canyon County Jail failed to follow the instructions in the

detainer to (1) forward a copy of the detainer to the IDOC and/or the Gem County

Jail, and (2) to contact the Government when Defendant was transferred out of

Canyon County Jail custody. If these instructions would have been followed, the

Government would have notified that Defendant’s state charges had been resolved

and that Defendant had been transferred into the custody of the IDOC, triggering

the Government to file a writ for Defendant’s transport to federal court for his

initial appearance in the present case. In addition, IDOC and the Gem County Jail

would have been provided a copy of the Detainer.

      Third, the housing of Defendant at the Gem County Jail for a year, rather

than immediate placement at an IDOC facility, also caused created some confusion

that contributed to the delay. Specifically, the Government represents that it has

been informed by the Court on previous occasions that a writ should not be filed

until the inmate is within an IDOC facility. The Government also represents that it

has in the past requested a date and time for an initial appearance for a defendant




MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 9 of 15




serving a sentence in county jail, and the Court has declined to set the initial

appearance on the ground that the defendant was housed in a county jail rather than

an IDOC facility. The Government further represents that notes from the handling

Government attorney confirm this understanding of the Court’s policy caused

additional delay here: the handling attorney was waiting for Defendant’s transfer

from the Gem County Jail to an IDOC facility before requesting a writ for

Defendant’ transport for the initial appearance in federal court.

      Fourth, IDOC did not receive a copy of the detainer when they received

custody of Defendant in February 2020, or when Defendant was finally transferred

to an IDOC facility in February 2021, and neither IDOC, the Gem County Jail, nor

Canyon County Jail contacted the Government to inform it of the transfer. Indeed,

Defendant did not have a detainer on him during the time he was in IDOC custody

until after the writ was filed in the present case on July 13, 2021.

      The Court finds that the delay that occurred while Defendant was in the

custody of the Canyon County Jail—from November 2019, to February 2020—is

not attributable to the Government as Defendant had pending state charges that

were not yet resolved.

      As to the delay between February 2020 and July 2021, this 17-month delay

was caused by the negligent failure of several governmental entities, including the




MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 10 of 15




Government and the Court itself. There is no doubt that the Government should

have been more diligent in checking into the status of Defendant once Defendant

was in IDOC custody. However, there is no evidence that there was any intentional

conduct by the Government.

      C.     Prior Assertion of Speedy Trial Right

      The Court now turns to the third factor in the Barker test—the defendant’s

prior assertion of the right to a speedy trial.

      Defendant has submitted evidence of the following efforts:

   − He tried to call the federal courthouse while at the Canyon County Jail but

      the phone system at the jail prevented him from getting through.

   − In the spring of 2020, his partner at the time, Vanessa Beltran, tried to call

      the federal courthouse to ask about Defendant’s case but was unable to reach

      anyone at the court.

   − Defendant and Ms. Beltran called the federal defenders office repeatedly but

      were told that Defendant’s case was not showing up in the “system,”

      presumably because the case was sealed.

   − Defendant and Ms. Beltran called an attorney, Courtney Peterson, but she

      was unable to take the case due to a conflict of interest.

   − Ms. Beltran called an attorney in McCall with last name Erikson but Erikson




MEMORANDUM DECISION AND ORDER - 10
       Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 11 of 15




      was also unable to find any indication that Defendant was facing federal

      charges.

      Although the Government questions some of the representations made by

Defendant and Ms. Beltran, the Court will assume that these representations are

true for purposes of the present motion, with the following exception: To the extent

that Ms. Beltran represents that she called the federal courthouse but was unable to

reach anyone, the Court notes that the Clerk’s office is open, and that Court staff is

available to answer the phone, during Court business hours. Further, there is the

ability to leave a voicemail in order to have someone at the Court return the call.

Perhaps Ms. Beltran called the federal courthouse after Court business hours or on

a weekend or holiday. However, even then, she could have left a voicemail and

Court staff would have returned her call. Moreover, Ms. Beltran and Defendant

both represent that they each made a single effort to call the Court and were either

unable to get through (Defendant) or did not reach anyone (Ms. Beltran). Neither

Defendant, nor anyone on Defendant’s behalf, wrote a letter to the Court or

otherwise contacted the Court and requested that Defendant’s case proceed.

      There is also no indication that Defendant, or anyone on Defendant’s behalf,

reached out to the U.S. Attorney’s Office, or called the number clearly listed on the

detainer, to ask about the case and request that the case proceed. As Defendant




MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 12 of 15




himself admits, he had his copy of the detainer with him the entire time. And, in

the words of defense counsel, Defendant was “[e]very night, staring at the looming

uncertainty of his federal paperwork,” the detainer. Defendant could have easily

called the number clearly listed on that detainer and requested his case proceed. He

failed to do so.

      The Court is not convinced that the efforts made by Defendant are sufficient

to assert Defendant’s speedy trial right. The Court finds that this factor weighs

against finding a constitutional speedy trial violation. See United States v. Gregory,

322 F.3d 1157, 1162 (9th Cir. 2003) (finding that a defendant’s “prompt assertion

of his speedy trial rights weighs neither for nor against” the defendant).

      D.     Prejudice

      Finally, the Court turns to the final factor in the Barker test—the prejudice

resulting from the delay.

      “The amount of prejudice a defendant must show is inversely proportional to

the length and reason for the delay.” Alexander, 817 F.3d at 1183. “[T]o warrant

granting relief, negligence unaccompanied by particularized trial prejudice must

have lasted longer than negligence demonstrably causing such prejudice.” Doggett,

505 U.S. at 657. Barker identified three interests to guide a court’s inquiry

regarding prejudice: “(i) to prevent oppressive pretrial incarceration; (ii) to

minimize anxiety and concern of the accused; and (iii) to limit the possibility that


MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 13 of 15




the defense will be impaired.” Barker, 407 U.S. at 532. The last interest—the

ability of a defendant to prepare his or her defense—is the most important interest.

Id.

      Here, Defendant focuses only on the second interest—anxiety and concern

of the accused—in support of his claim of prejudice. He contends that he has

suffered extreme anxiety, ruined relationships, and a profound disruption to his

rehabilitation. He also points out that he was placed at the “farm” when he began

being housed at the IDOC facility, which allowed him to work in the community,

but that he lost that privilege when the writ was issued for his initial appearance in

federal court. This type of harm is typical of any other arrestee awaiting trial and is

insufficient, on its own, to demonstrate prejudice warranting dismissal. See United

States v. Frias, 893 F.3d 1268, 1273 (10th Cir. 2018) (“As to the second interest,

anxiety and concern of the accused,” the defendant “must show ‘some special harm

which distinguishes [their] case” from that of others awaiting trial.).

      Moreover, this loss of privilege to work in the community results not from

the delay between the Indictment and the trial, but instead from the delivery of a

federal detainer to IDOC. As discussed above, that detainer should have been

delivered to IDOC when custody of Defendant was transferred. However, the

Canyon County Jail failed to call the Government when custody of Defendant was




MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 14 of 15




transferred to IDOC and failed to provide a copy of the detainer to IDOC, as

instructed in the detainer. These failures—and the lack of IDOC’s knowledge that

there was a detainer—allowed Defendant to be placed at the farm, and to work in

the community. However, once IDOC received a copy of the detainer, Defendant’s

ability to work in the community was revoked.

      Turning to the other potential aspects of prejudice discussed in Barker,

Defendant does not claim, and the Court does not find, that the delay has created

oppressive pretrial incarceration. During the entire 22-month delay since

Defendant was indicted, he has been on either pre-trial detention for state charges

or serving a state sentence. Moreover, Defendant is not eligible for parole on the

state convictions until 2022.

      Finally, Defendant does not claim, and the Court does not find, that

Defendant’s ability to prepare his defense has been impaired by the delay. Thus,

the most important aspect of prejudice to be considered by the Court is entirely

missing in this case.

      After weighing the Barker factors, the Court finds that Defendant was not

deprived of his constitutional right to a speedy trial. See Gregory, 322 F.3d at 1162

(constitutional right to speed trial not violated in absence of showing of

particularized prejudice when the Government’s negligence caused a 22-month




MEMORANDUM DECISION AND ORDER - 14
          Case 1:19-cr-00363-BLW Document 29 Filed 09/16/21 Page 15 of 15




delay).

                                     ORDER

      IT IS ORDERED that Defendant’s motion to dismiss (Dkt. 18) is

DENIED.



                                            DATED: September 16, 2021


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 15
